DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.




	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-15, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. (2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-5, 7-15, 17-19 recite a series of image data gathering steps that include viewing images, viewing and identifying the different image regions, viewing the height of regions, analyzing whether the regions overlap, comparing image regions, distinguishing objects, and then re-identifying the regions in the images.
The recited steps are mental processes that are merely performed in the human mind by observing the different image regions.   
For example, the claims state “identify a frame of the received frames in which a first contour associated with a first object is merged with a second contour associated with a second object, wherein the merged first and second contours: are determined at a first distance from the sensor in the received depth images corresponding to a predetermined first height, and correspond to the first object being located in the space within a threshold distance from the second object; determine, in the identified frame, a merged-contour region associated with pixel coordinates of the merged first and second contours; detect, within the merged-contour region, a third contour at a second distance from the sensor associated with a predetermined second height, wherein the second distance from the sensor is less than the first distance from the sensor; determine a first region associated with pixel coordinates of the third contour; detect, within the merged-contour region, a fourth contour at the second distance from the sensor; determine a second region associated with pixel coordinates of the fourth contour; determine criteria are satisfied for distinguishing the first region from the second region.”
	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, 

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely use a computer as a tool to detect and analyze image regions against other image features, and distinguish the detected objects in the image.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible.  For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-5, 7-15, 17-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image, detecting the height of objects, and distinguishing the objects.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to perform the process of “identify a frame of 
The image region detecting steps are routine image data gathering steps that determine features and regions in images, and can be routinely performed by a generic process computer unit.     
The claims merely recite abstract ideas of seeing objects in images, and determining regions are related objects in images.  In claims 1-5, 7-15, 17-19, the steps are tied to a processing unit; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the features in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-5, 7-15, 17-19 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Zhou et al. (US 2018/0374233).

Regarding claim 1, Myers teaches a system, comprising:
a sensor configured to generate top-view depth images of at least a portion of a space (see figure 2, para. 0055, where Myers discusses capturing images of a region); and
a sensor client communicatively coupled to the sensor, the sensor client configured to: receive a set of frames of the top-view depth images generated by the sensor (see figure 2, para. 0055, 0072, where Myers discusses capturing depth images using a sensor);
(see figure 11, para. 0064, 0083, where Myers discusses object shapes are merged or separated based on depth/height data), 
wherein the merged first and second contours: are determined at a first distance from the sensor in the received depth images corresponding to a predetermined first height (see para. 0064, 0083), and correspond to the first object being located in the space within a threshold distance from the second object (see para. 0076, where Myers discusses determining whether object clusters are within a distance threshold);   
determine, in the identified frame, a merged-contour region associated with pixel coordinates of the merged first and second contours (see para. 0064, 0076, 0083, where Myers discusses object shapes are merged);
detect, within the merged-contour region, a third contour at a second distance from the sensor associated with a predetermined second height, wherein the second distance from the sensor is less than the first distance from the sensor (see para. 0064, 0076, 0083, where Myers discusses the depth used to distinguish different targets from each other);  
determine a first region associated with pixel coordinates of the third contour (see para. 0064, 0083, where Myers discusses the depth used to distinguish different targets from each other);  
detect, within the merged-contour region, a fourth contour at the second distance from the sensor (see para. 0064, 0076, where Myers discusses the depth and distance used to distinguish different targets from each other);   
determine a second region associated with pixel coordinates of the fourth contour (see para. 0064, 0076, where Myers discusses distance and depth used to distinguish different targets from each other).  
determine, based at least in part on previously detected interactions between the first object and the second object, that re-identification of the first region and the second region is needed; after determining that re-identification of the first region and the second region is needed, determine, based at least in part on properties of the first region, that the first region corresponds to the second object; and after determining that the first region corresponds to the second object, associate the first region with the second object and associate the second region with the first object.
However, Zhou teaches determine criteria are satisfied for distinguishing the first region from the second region (see para. 0087, 0143, 0156-0165, where Zhou discusses identifying persons in images), in response to determining the criteria are satisfied: 
associate the first region with a first pixel position of the first object (see para. 0087, 0143, 0156-0165, where Zhou discusses identifying persons in images), and
associate the second region with a second pixel position of the second object (see para. 0087, 0143, 0156-0165, where Zhou discusses identifying persons in images),
determine, based at least in part on previously detected interactions between the first object and the second object, that re-identification of the first region and the second region is needed (see para. 0087, 0143, 0156-0165, where Zhou discusses performing a re-identification process to track persons in images),
after determining that re-identification of the first region and the second region is needed, determine, based at least in part on properties of the first region, that the first region corresponds to the second object (see para. 0087, 0143, 0156-0165, where Zhou discusses performing a re-identification process to track persons in images);
 and after determining that the first region corresponds to the second object, associate the first region with the second object and associate the second region with the first object (see para. 0087, 0143, 0156-0165, where Zhou discusses performing a re-identification process to associate regions in images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers with Zhou to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection and segmentation in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers in this manner in order to improve object detection in images by using criteria that properly identifies edge pixels of objects that overlap each other.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Myers, while the teaching of Zhou continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of satisfying a criteria that identifies the edge region of objects and size of the overlapping region to properly merge or separate object regions.  The Myers and Zhou systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

(see figure 3A, figure 10, para. 0064, 0082, where Myers discusses motion depth used to distinguish different targets from each other).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers with Zhou to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object detection in images.  

Regarding claim 3, Myers teaches wherein the second height is associated with a first previously determined height of the first object; and wherein the sensor client is further configured to determine, within the merged-contour region, a fifth contour at a third distance from the sensor, wherein the third distance from the sensor is less than the first distance from the sensor and associated with a second previously determined height of the second object (see para. 0085, 0091, where Myers discusses using height threshold to detect and track objects at different distances from the camera). 
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 3 as pertaining to a corresponding method.

s 4, 10, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Zhou et al. (US 2018/0374233) in view of Liberato et al. (US 10,679,177).

Regarding claim 4, Myers and Zhou do not expressly teach the sensor client further configured to: determine that the criteria are not satisfied for distinguishing the first region from the second region; in response to determining the criteria are not satisfied: determine, within the merged-contour region, an updated third contour at a third distance from the sensor, wherein the third distance from the sensor is less than the first distance from the sensor and greater than the second distance from the sensor; determine an updated first region associated with pixel coordinates of the updated third contour; determine, within the merged-contour region, an updated fourth contour at the third distance from the sensor; determine an updated second region associated with pixel coordinates of the updated fourth contour; determine that the criteria are satisfied for distinguishing the updated first region from the updated second region; and in response to determining the criteria are satisfied for distinguishing the updated first region from the updated second region: associate the updated first region with the first pixel position of the first object; and associate the updated second region with the second pixel position of the second object.
However, Liberato teaches the sensor client further configured to: determine that the criteria are not satisfied for distinguishing the first region from the second region; in response to determining the criteria are not satisfied: determine, within the merged-contour region, an updated third contour at a third distance from the sensor, wherein the third distance from the sensor is less than the first distance from the sensor and greater than the second distance from the sensor (see figure 6B, col. 15 lines 26-42, where Liberato discusses detecting the torso region of an object based on a first and second height values);
 (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object);
determine, within the merged-contour region, an updated fourth contour at the third distance from the sensor (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object);
determine an updated second region associated with pixel coordinates of the updated fourth contour (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object);
determine that the criteria are satisfied for distinguishing the updated first region from the updated second region (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object); and
in response to determining the criteria are satisfied for distinguishing the updated first region from the updated second region: associate the updated first region with the first pixel position of the first object; and associate the updated second region with the second pixel position of the second object (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object; see col. 16 lines 17-33, where Liberato discusses tracking the position and movement of the detected patterns based on the height values).  
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Zhou with Liberato to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object detection in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Zhou in this manner in order to improve object detection in 

Regarding claim 10, Myers and Zhou do not expressly teach wherein: the first object is a first person; the second object is a second person; the second distance from the sensor corresponds to an approximate head height of one or both of the first and second person.
However, Liberato teaches wherein: the first object is a first person; the second object is a second person; the second distance from the sensor corresponds to an approximate head height of one or both of the first and second person (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object; see col. 16 lines 17-33, where Liberato discusses tracking the position and movement of the detected patterns based on the height values).  
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Zhou with Liberato to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object detection in images.  


Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 10 as pertaining to a corresponding method.

s 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Zhou et al. (US 2018/0374233) in view of Takahashi (US 6,665,439).

Regarding claim 5, Myers and Zhou do not expressly teach wherein the sensor client is configured to identify the frame in which the first contour merges with the second contour by determining that a contour in the identified frame includes greater than a threshold number of pixels.
However, Takahashi teaches wherein the sensor client is configured to identify the frame in which the first contour merges with the second contour by determining that a contour in the identified frame includes greater than a threshold number of pixels (see col. 33 lines 11-27, col. 35 lines 35-56, where Takahashi discusses merging pixel regions until the pixel region is greater than pixel threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Zhou with Takahashi to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection and segmentation in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Zhou in this manner in order to improve object detection in images by using criteria that properly identifies the number of pixels defining objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Myers and Zhou, while the teaching of Takahashi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of the amount of pixels of objects that assist in merging or separating objects.  The 

Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding method.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Zhou et al. (US 2018/0374233) in view of Amano et al. (US 2019/0012798).

Regarding claim 7, Myers and Zhou do not expressly teach wherein the threshold amount is 10 percent.  However, Amano teaches wherein the threshold amount is 10 percent (see figure 19, para. 0124, 0125, 0184, 0188, where Amano discusses detecting that regions overlap less than a threshold to distinguish objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Zhou with Amano to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object detection and segmentation in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Zhou in this manner in order to improve object detection in images by using criteria that properly identifies edge pixels of objects that overlap each other.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Myers and Zhou, while the teaching of Amano continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of satisfying a criteria that identifies the edge region of objects and size of the overlapping region to properly merge or separate object regions.  The Myers, Zhou, and Amano systems perform object detection, therefore one of ordinary skill in the art would have .

s 8, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Zhou et al. (US 2018/0374233) in view of Tang et al. (US 10,157,331).

Regarding claim 8, Myers and Zhou do not expressly teach wherein the sensor client is configured to determine the merged-contour region by: determining a plurality of bounding boxes associated with the first contour; for each bounding box of the plurality, calculating a score indicating an extent to which the bounding box is similar to the plurality of bounding boxes; identifying a subset of the plurality of bounding boxes with a score that is greater than a threshold similarity value; and determining the merged-contour region based on the identified subset.
	However, Tang teaches wherein the sensor client is configured to determine the merged-contour region by: determining a plurality of bounding boxes associated with the first contour; for each bounding box of the plurality, calculating a score indicating an extent to which the bounding box is similar to the plurality of bounding boxes; identifying a subset of the plurality of bounding boxes with a score that is greater than a threshold similarity value; and determining the merged-contour region based on the identified subset (see col. 6 lines 24-41, col. 13 Lines 8-36, where Tang discusses applying scores to boundary boxes for image segments).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Zhou with Tang to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object detection in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Zhou in this manner in order to improve object detection in images by using bounding boxes to properly detect objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art 

Regarding claim 9, Myers and Zhou do not expressly teach wherein the first region is determined by: determining a plurality of bounding boxes associated with the third contour; for each bounding box of the plurality, calculating a score indicating an extent to which the bounding box is similar to the plurality of bounding boxes; identifying a subset of the plurality of bounding boxes with a score that is less than a threshold similarity value; and determining the first region based on the identified subset. 
However, Tang teaches wherein the first region is determined by: determining a plurality of bounding boxes associated with the third contour; for each bounding box of the plurality, calculating a score indicating an extent to which the bounding box is similar to the plurality of bounding boxes; identifying a subset of the plurality of bounding boxes with a score that is less than a threshold similarity value; and determining the first region based on the identified subset (see col. 13 Lines 8-36, where Tang discusses applying scores to boundary boxes for image segments and determining whether confidence score is below a threshold).

The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Zhou in this manner in order to improve object detection in images by using boundary boxes to detect objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Myers and Zhou, while the teaching of Tang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of satisfying a criteria that identifies the edge region of objects using bounding box to properly merge or separate object regions.  The Myers, Zhou, and Tang systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 17 is rejected as applied to claim 8 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 9 as pertaining to a corresponding method.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663